372 U.S. 778
83 S.Ct. 1105
10 L.Ed.2d 139
Walter TULLv.Louie L. WAINWRIGHT.
No. 126, Misc.
Supreme Court of the United States
April 22, 1963

Tull, pro se.
Richard W. Ervin, Atty. Gen. of Florida, and James G. Mahorner, Asst. Atty. Gen., for respondent.
On Petition for Writ of Certiorari to the Supreme Court of Florida.
PER CURIAM.


1
The motion for leave to proceed in forma pauperis and the petition for writ of certiorari are granted. The judgment is vacated and the case is remanded for further consideration in light of Gideon v. Wainwright, 372 U.S. 335, 83 S.Ct. 792.